Citation Nr: 0920824	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  05-00 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
service-connected herniated nucleus pulposus of the lumbar 
region with residuals from surgery.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1986 to 
September 1996.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the RO.  

In April 2008, the Board denied an initial compensable 
evaluation for the service-connected scar of the lumbosacral 
region associated with the herniated nucleus pulposus of the 
lumbar region.  The Board also remanded the issue listed on 
the title page for additional examination.  

In the Written Brief Presentation, the Veteran's 
representative referred to an increased rating for the 
service-connected scar of the lumbosacral region.  If the 
Veteran or his representative wishes to file a claim, this 
should be addressed to the RO.  



FINDINGS OF FACT

1.  The service-connected lumbar spine disability currently 
is not shown to have been productive of more than moderate 
limitation of motion or intervertebral disc sydrome following 
surgery in November 2002; neither restriction of flexion to 
30 degrees or less or favorable ankylosis of the 
thoracolumbar spine nor incapacitating episodes due to 
intervertebral disc syndrome currently are demonstrated.  

2.  The service-connected lumbar spine disability is shown to 
have been productive of a separately ratable neurologic 
deficit that more closely approximated that of a mild sensory 
impairment involving the right lower extremity beginning on 
October 29, 2003.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 20 percent for the service-connected lumbar spine 
disability on the basis of limitation of motion or 
intervertebral disc syndrome have not been met during the 
course of the appeal.  38 U.S.C.A.  §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.71a including Diagnostic 
Code 5292 (2002); 38 C.F.R. § 4.71a including Diagnostic Code 
5293, effective on September 23, 2002; 38 C.F.R. § 4.71a 
including Diagnostic Codes 5237, 5243, effective on September 
26, 2003.  

2.  The criteria for the assignment of a separate rating of 
10 percent for the service-connected lumbar spine disability 
on the basis of a sensory deficit involving the right lower 
extremity are met, beginning on October 29, 2003.  
38 U.S.C.A.  §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.71a including Diagnostic Code 5292 (2002); 38 C.F.R. 
§ 4.71a including Diagnostic Code 5293, effective on 
September 23, 2002; 38 C.F.R. § 4.71a including Diagnostic 
Codes 5237, 5243, effective on September 26, 2003.  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§ 5100 et seq.  

VA examinations have been conducted.  Notice as to what 
evidence is needed, as well as the type of evidence necessary 
to establish a disability rating and effective date for that 
disability, has been provided.  See, Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  The letters of December 2002, April 
2008, and November 2008 provided pertinent notice and 
development information.  

All of the notices were not sent until after the initial 
rating denying the claim; however, the Board finds that any 
defect with respect to the timing of the required notice was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  There has been comprehensive review of the matter 
after all notice was provided.  

In sum, there is no evidence of any VA defect in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  


Increased ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

During service, the Veteran underwent right hemilaminectomy 
at L4-5 and a discectomy.  

The RO granted service connection for herniated nucleus 
pulposus, L3-4, L4-5, L5-S1, status post hemilaminectomy L4-
5, discectomy, in a January 1997 rating action.  A 20 percent 
evaluation was assigned, effective on September 20, 1996.  

The Veteran filed his claim for increase in December 2002.  
The regulations for evaluation of certain disabilities of the 
spine, including intervertebral disc syndrome, were revised, 
effective on September 23, 2002. 67 Fed. Reg. 54345 (August 
22, 2002).  

Additional revisions were made to the evaluation criteria for 
disabilities of the spine, as well as re-numbering-effective 
on September 26, 2003-for purposes of updating the rating 
schedule with current medical terminology and unambiguous 
criteria to reflect medical advances since last reviewed.  
(Former Diagnostic Code 5293 is now Diagnostic Code 5243).  

It should be pointed out that the revised rating criteria may 
not be applied to a claim prior to the effective date of the 
revision.  See 38 U.S.C.A. § 5110(g); Rhodan v. West, 12 Vet. 
App. 55 (1998).  


Background

The Veteran maintains that the 20 percent rating assigned for 
the service-connected lumbar spine disability does not 
accurately reflect the severity of this disability.  

In reviewing the medical record, the VA outpatient records 
reflect that in October 2002, the Veteran injured his back 
while pushing a basin.  He complained of increased pain and 
limited back motion.  VA magnetic resonance imaging (MRI) 
revealed DDD from L3-4 through L5-S1; status post L-5 
laminectomy herniated nucleus pulposus at L3-4 and L5-S1 
levels (more significant at L3-4 level).  

In November 2002, the Veteran underwent laminectomy, 
foraminectomy and discectomy at VA.  

At a VA examination in January 2003, as to range of motion, 
the Veteran was noted to have 80 degrees of flexion, 30 
degrees of extension and 45 degrees of lateral movement and 
rotation.  He completed the motion study without pain.  The 
neurological examination was negative.  

At VA examination on October 29, 2003, the Veteran had 0-90 
degrees of flexion, 0-15 degrees of extension, and 25 degrees 
of lateral flexion, bilaterally.  There was no evidence of 
any major muscle group atrophy or anatomical deformity of the 
lower extremities.  The examiner noted that he had very 
early, subtle signs of paresthesias of the ball of the right 
foot.  The VA examiner opined that this gave him a "moderate 
amount of physical impairment."  

The infrapatellar and Achilles tendon reflexes were normal at 
3/3 and symmetrical.  Straight leg raising was to 80 degrees.  
At 70 degrees there was pain and muscle spasm.  There was 
palpable paralumbar spasm in the sitting position.  

The X-ray studies revealed moderate DDD at L4-5 and L5-S1.  
This consisted of narrowing, sclerosing and early osteophytic 
formation at each level.  The physician commented that the 
X-ray study would show evidence of osteoarthritis of the 
lower lumbar area as the etiology of his problems.  He 
believed that this was the direct etiology of the paralumbar 
spasm.  

At VA examination in February 2009, the Veteran reported 
having symptoms that included chronic pain, especially on 
prolonged activities over 20 minutes such as walking, sitting 
or standing.  He was unable to lift over 15 pounds.   

On examination, tenderness was noted over the L4 and mid-
lumbar region.  The bilateral leg lifts were negative.  His 
flexion was 0-90 degrees; extension was 0-20 degrees, and 
lateral flexion and rotation were 0-30 degrees, each way.  
The Veteran reported an increase in pain on flexion from 50 
to 90 degrees and on extension from 20 to 30 degrees.  

On neurological examination, the Veteran's reflexes were 1 
and equal, bilaterally.  There was diminished sensation to a 
10 gram monofilament in the right lower extremity at the L3, 
L4 distribution.  Motor strength was 5/5.  


An increased rating greater than 20 percent for the service-
connected lumbar spine disability under the regulations in 
effect in December 2002 (the date of the claim)  

The service-connected lumbar spine disability may be rated 
under the old criteria based on arthritis.  Arthritis is 
rated based on limitation of motion of the affected joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  

Under the old rating criteria, limitation of motion of the 
lumbar spine was rated as 10 percent disabling when slight, 
20 percent disabling when moderate and as 40 percent 
disabling when severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.  

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

In this case, the reported findings do not reflect a severe 
limitation of motion or functional loss following the surgery 
in late 2002.  In reviewing the VA examination reports, 
flexion ranged from 80-90 degrees and extension has ranged 
from 15 to 30 degrees.  Lateral flexion and rotation, 
bilaterally, ranged from 25 to 45 degrees.  The VA examiner 
in October 2003 described his physical impairment as being 
moderate.  

The pain on use of his back which the Veteran described to 
examiners was, the Board finds, adequately addressed and 
compensated at the 20 percent level and did not warrant an 
evaluation in excess of 20 percent under 38 C.F.R. §§ 4.40, 
4.45, or DeLuca, supra.  The range of motion is limited by 
pain; however, significant weakness, fatigue, stiffness, or 
lack of endurance was not demonstrated on VA examination in 
2009.  

The RO rated this disability under Diagnostic Code 5293 which 
pertains to intervertebral disc syndrome (effective on 
September 23, 2002, and renumbered Diagnostic Code 5243, 
effective in September 2003).  

This regulation requires evaluating intervertebral disc 
syndrome on either the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

An evaluation of 20 percent is warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  

An evaluation of 40 percent is warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months; and an evaluation of 60 percent requires 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  

Note (1) to revised Diagnostic Code 5293 provides that, for 
purposes of evaluations under that diagnostic code, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

In considering the neurological manifestations under 
Diagnostic Code 5293, there is no showing that a physician 
has prescribed bed rest for the service-connected lumbar 
disability during the relevant time period, and so his back 
disability may not be evaluated on the duration of 
incapacitating episodes.  

The Board has considered whether the Veteran could have been 
evaluated separately based on his neurologic and orthopedic 
symptoms under the older criteria.  However, radiculopathy 
was not identified on examination in early 2003.  

The disability might alternatively have been assigned an 
evaluation in excess of 20 percent using the criteria of 
Diagnostic Code 5295 for lumbosacral strain.  Under this 
diagnostic code a 20 percent rating was warranted for 
lumbosacral strain where there was muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  

A 40 percent evaluation required severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  

A 40 percent rating was also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

However, the low back disability was noted shown to be severe 
following the surgery.  There is no medical evidence of 
listing of the whole spine to the opposite side with positive 
Goldthwaite's sign or unilateral loss of lateral motion or 
abnormal mobility with forced motion.  

There is no evidence of marked limitation of forward bending.  
Consequently, the Board finds that a disability evaluation in 
excess of 20 percent is not warranted under Diagnostic Code 
5295.  

As such the Board does not find that a higher evaluation 
would have been warranted under the regulations for spine 
disability in effect prior to September 2003.  


Entitlement to a disability rating greater than 20 percent 
for lumbar spine disability under the regulations in effect 
in September 2003  

The new regulations provide the following rating criteria: a 
20 percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or for 
favorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5237 (effective September 26, 
2003).  

A note (2) to this code indicates that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is 0 to 90 degrees, extension is 0 to 30 degrees, and left 
and right lateral rotations are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  

Diagnostic Code 5293 (effective September 23, 2002) was 
renumbered to Diagnostic Code 5243.  The criteria remained 
the same as described.  

In regard to the new regulations, the Board finds that the 
service-connected lumbar spine disability does not warrant an 
increased rating higher than 20 percent when rated under the 
new Diagnostic Code 5237.  As noted, the Veteran's forward 
flexion during this time period ranged from 80 to 90 degrees 
with some pain noted on the extremes of motion.  

There is some evidence of muscle spasm associated with the 
lumbar spine disability.  However, there is showing evidence 
of reversed lordosis or abnormal kyphosis.  The new General 
Rating Formula for Diseases and Injuries of the Spine now 
contemplates symptoms such as pain.  

Accordingly, an evaluation in excess of 20 percent is not 
application for the service-connected lumbar spine disability 
under the current criteria because neither restriction of 
forward flexion to 30 degrees or less nor favorable ankylosis 
of the thoracolumbar spine is demonstrated.  38 C.F.R. § 
4.71a, Diagnostic Code 5237 (effective September 26, 2003).  

As noted, the Veteran had not had any doctor-prescribed bed 
rest for incapacitating episodes due to intervertebral disc 
syndrome, during the past 12 months, let alone the four to 
six weeks required for a higher rating under Diagnostic 5243 
(intervertebral disc syndrome).  

However, the currently demonstrated neurologic manifestations 
do support the assignment of a separate 10 percent rating 
based on related sensory loss involving the right lower 
extremity.  

In considering the neurological manifestations, neuritis, 
cranial or peripheral, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123.  

The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  

Diagnostic Code 8520 provides the rating criteria for 
incomplete paralysis of the sciatic nerve, and therefore, 
neuritis and neuralgia of that nerve.  Diagnostic Code 8520.  
Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis, which is mild, 
moderate or moderately severe in degree, respectively.  

There is current medical evidence of a mild sensory deficit 
involving the right lower extremity, but there are no organic 
changes reported such as muscle weakness, muscular atrophy or 
trophic changes.  

The most recent VA examination identified definite findings 
of diminished sensation in L3-L4 distribution.  However, 
related findings were first noted at the time of the VA 
examination on October 29, 2003.  

Accordingly, to this extent, the Board finds that the 
service-connected disability picture more nearly resembled 
that of a mild sensory deficit beginning on that date.  



ORDER

An increased evaluation in excess of 20 percent for the 
service connected lumbar spine disability based on functional 
limitation is denied. 

A separate rating of 10 percent for the service-connected 
lumbar spine disability based on a neurologic deficit 
involving the right lower extremity beginning on October 29, 
2003 is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


